Title: To Benjamin Franklin from John Paul Jones, 4 April 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient April 4th. 1780.
I have received yesterday yours of the 1st by Express from Versailles and went immediately down to Port Louis where I was told that the powder is ready but that a considerable part of the Small Arms are not expected there before the 15th.— The necessary Arrangement to receive them will in the meantime be made on board the Alliance. I fear that you will now find that M. C—— has imposed upon you by promising what he has had no intention to perform— He has given no means of advancing money here—and if the people remain much longer dissatisfied I tremble and let him tremble too for the Consequence! Besides the Affairs mentioned in the within letter he has made another proposition that an Honest Man would be Ashamed of— I wait for something further by the Next post—for I am very 10th to expose his Conduct and willing to give him time to repent.
I am ever with the most Affectionate Esteem, Dear Sir truly yours in haste.
Jno P Jones
His Excellence B. Franklin Esqr. &c &c. 
Notation: J.P. Jones, L’orient. April. 4. 80
